Citation Nr: 1123973	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  05-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1963 to October 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which, in relevant part, denied service connection for bilateral hearing loss.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Phoenix RO in September 2006.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a July 2007 decision, the Board denied the Veteran's bilateral hearing loss claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in March 2009, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand.  In the Joint Motion, the parties indicated that a remand was necessary because deficiencies in the Board's analysis preclude effective judicial review.  See the Joint Motion, page 2.  

In an April 2009 order, the Court vacated that part of the Board's July 2007 decision that denied service connection for bilateral hearing loss disability, and remanded the matter for readjudication in light of the Joint Motion.  

In December 2009, the Board remanded the case to the RO for further evidentiary development in accordance with the directives of the Joint Motion.  The requested development has been satisfactorily completed.  Hence, the Board will proceed with its appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  While in service the Veteran was a deck cadet but his September 1965 report of medical examination contains findings of right ear hearing within normal limits upon discharge.

2.  Competent medical evidence shows sensorineural hearing loss of the right ear was initially demonstrated years after service, and has not been shown by probative, competent clinical evidence or competent and credible lay evidence to be etiologically related to service or any incident therein, to include in-service exposure to noise.  

3.  The Veteran's July 1963 enlistment examination revealed left ear hearing loss with clinically insignificant threshold shifts during service.  

4.  Left ear hearing loss disability has not been shown by probative, competent clinical evidence or competent and credible lay, evidence to have been chronically increased or aggravated by service or any incident therein, to include in-service exposure to noise.  


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss of the right ear was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  Pre-existing left ear hearing loss was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a December 2003 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In a March 2006 letter, after the rating decision on appeal, he was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in the March 2010 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, two VA examination reports and opinions, and the Veteran's statements, and personal hearing testimony.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The Board notes that it was determined that the earlier VA's examination reports were inadequate.  Upon remand in December 2009, the Veteran was afforded another VA examination in January 2010.  The January 2010 examination report reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the January 2010 VA medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The provisions of 38 C.F.R. § 3.385 state that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards (found in service medical records) have been converted to ISO-ANSI standards as appropriate.  

Upon entrance examination in July 1963, the Veteran's puretone thresholds, in decibels, were as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
--
20
LEFT
20
5
0
--
40

The audiological evaluation conducted during the Veteran's September 1965 separation examination revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
15
10
5
30
35

The record essentially shows that the Veteran's right ear hearing was within normal limits both at the time of his entrance to active duty and upon his discharge, and that he had some hearing loss in the left ear upon entrance into service.  See Hensley, supra.  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  

Upon VA audiological examination in February 2006, the audiologist determined, based on the Veteran's in-service test results being within normal limits even after in-service exposure to noise, that his currently diagnosed mild to moderate sensorineural hearing loss of the right ear was not likely incurred in service.  It was also concluded that the Veteran's left ear hearing was not related to active service and the hearing shift was not considered significant.  In comparison, in a report of a May 2005 VA audio examination, a VA physician concluded that the Veteran had a minimal shift in hearing while in service and opined that the minimal shift was as likely as not related to in-service noise exposure.  (See the May 2005 VA ear disease examination report).  

An October 2003 private hearing chart references hearing loss due to service without any reference to the in-service audiological findings and without any rationale.  

Upon VA audiological examination in January 2010, the audiologist noted that the threshold shifts in the Veteran's right and left ear hearing acuity in service were not significant, and she concluded (based on the Institute of Medicine's Study on Noise and Military Service, September 2005), that in cases where there were entrance and separation examinations that were normal, there was no basis for concluding that hearing loss that developed afterwards was causally related to military noise exposure.  It was opined that it was not likely that the Veteran's right ear hearing loss was a result of military noise exposure.  The examiner additionally noted that, since there was no significant threshold shift in the left ear noted between entrance to active duty and release from active duty, she also concluded that it was not likely that the preexisting left ear hearing loss was aggravated by service.  

Based on the evidence of record, the Board finds the January 2010 VA opinion to be the most probative because it was based on a full review of the record, and included a complete explanation of the clinical findings and a rationale.  See Winsett, Bloom, supra.  As noted above, the October 2003 private opinion and May 2005 ear disease examination report did not provide any clinical rationale.  Hence, they are of limited probative value.  See Bloom, supra.  The Board also acknowledges the newspaper article the Veteran provided from the Arizona Republic, dated November 13, 2004, which discussed a "temporary threshold trick" and noted that damage from high-decibel sounds usually is not detected "until years later."  However, this article does not relate to the Veteran's specific case.  The Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Hence, the Board also finds the newspaper article to be of little probative value since it is general in nature.  The Veteran's file was reviewed by an audiologist who provided an opinion that did not support his claim.  As noted above, the Board has concluded that this was the most probative evidence of record because it was based on a complete review of the Veteran's medical history and clinical records.  

The Veteran has reported having continuity of hearing loss symptomatology since service.  He is competent to provide testimony as to having experienced difficulty hearing during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with hearing loss disability.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of hearing loss disability in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  Hearing loss disability is a complex disorder that requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent medical evidence.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued hearing loss symptoms since his discharge from service, he acknowledged in a November 2004 letter that he was not treated for hearing loss in service or for many years thereafter.  Additionally, the medical records do not denote a diagnosis of hearing loss disability until 2003, more than 35 years after the Veteran's discharge from military service.  The Veteran filed his claim for benefits in 2003.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had hearing loss symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Hence, the evidence does not support a finding of continuity of symptomatology following the in-service complaints as required to establish service connection pursuant to 38 C.F.R. § 3.303(b).  

As the preponderance of the evidence is against the claim, the appeal is denied.  
Consequently, the Board concludes that service connection for bilateral hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


